Citation Nr: 0836907	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  02-17 744A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
a service-connected low back disability.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to April 
1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
from June 2001 and January 2002 rating decisions of the RO.

Via the June 2001 rating decision, the RO increased the 
veteran's low back disability evaluation from zero to 20 
percent.  Although each increase represents a grant of 
benefits, the United States Court of Appeals for Veterans 
Claims (Court) has held that a decision awarding a higher 
rating, but less that the maximum available benefit does not 
abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Thus, this matter continues before the Board.

In August 2003, the veteran testified at a hearing before the 
undersigned at the RO.  

In August 2004, the Board referred the issue of entitlement 
to an earlier effective date for the assignment of a 20 
percent evaluation for the service-connected low back 
disability to the RO for initial adjudication.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).  To the extent that the RO has 
not yet acted, the Board reminds the RO to adjudicate this 
matter.

There was some confusion as to the organization that was 
acting as the veteran's representative.  Both the Military 
Order of the Purple Heart of the U.S.A. and the Disabled 
American Veterans were actively involved in the appeal.  
Pursuant to VA regulations, however, only one service 
organization, attorney, or agent may represent an appellant 
before the agency on the same appeal.  In search of 
clarification, the Board sent the veteran a letter in July 
2008 asking that he indicate the type of representation he 
desired.  The veteran was advised that if he did not respond 
to the Board's inquiry, it would be assumed that he wished to 
represent himself.  As of this date, no response from the 
veteran has been received.  Thus, the Board understands that 
he intends to represent himself.  

In September 2008, the veteran submitted new evidence 
relevant to the issues on appeal.  He included a waiver of 
initial RO adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Regrettably, the Board must remand this case yet again due to 
procedural oversights of both the Board and RO.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction, in this case the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In connection with the increased rating claim on appeal 
herein, the RO provided VCAA notice in February 2001 that 
made reference to service connection claims and did not 
advise the veteran of the information necessary to 
substantiate his increased rating claim.  Accordingly, 
corrective VCAA notice that is pertinent to the veteran's 
increased rating claim must be provided.  

In addition, the Board observes that the Court has issued 
another recent opinion relevant to VCAA notice in increased 
rating claims.  For an increased-compensation claim, section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life, the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent, based on the nature of the symptoms of the condition 
for which disability compensation is being sought, their 
severity and duration, and their impact upon employment and 
daily life.  As with proper notice for an initial disability 
rating and consistent with the statutory and regulatory 
history, the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit or 
ask the Secretary to obtain that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.  

The amended VCAA notice must contain sufficient information 
to satisfy the mandates of the Court set forth in Vazquez-
Flores.

Regarding the TDIU claim, pursuant to 38 C.F.R. § 4.16(b) 
(2007), when a claimant is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities, but fails to meet the percentage 
requirements for eligibility for a TDIU rating under 38 
C.F.R. § 4.16(a), such case shall be submitted for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321 (2007).  

For a veteran to prevail on a claim for TDIU on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  Id.  The veteran has 
not worked in years, and the evidence is equivocal as to 
whether his service-connected low back disability precludes 
employment.  The veteran, however, was compelled to leave his 
last place of employment due to limitations caused by his 
service-connected low back disability, and current evidence 
suggests only a limited capacity to sit or stand.  Moreover, 
the Board notes that the veteran's low back symptomatology is 
unlikely to result in a disability evaluation sufficient to 
warrant a TDIU rating under 38 C.F.R. § 4.16 (a).  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  However, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds that 
there is substantial evidence that the veteran's low back 
disability alone has caused such marked interference with 
employment such as would render impractical the application 
of regular schedular standards at this time.  The Board is 
thus required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash, 8 
Vet App. at 227.

Finally, the Board observes that new evidence pertinent to 
the veteran's service-connected low back disability was 
received in September 2008.  It consists of records dated as 
recently as July 2008.  The veteran's low back disability was 
last examined in February 2007.  The examiner did not have 
access to the veteran's claims file.  Thus, the examiner must 
review the claims file and assess the current severity of the 
veteran's service-connected low back disability to include 
its impact upon employment.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran an amended VCAA 
notice that apprises him of the 
information necessary to substantiate his 
increased rating claim and that provides 
notice consistent with the Court's holding 
in Vazquez-Flores.  In that regard, the RO 
(1) must advise the veteran that to 
substantiate his increased rating claim, 
he must provide, or ask the RO to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on employment and daily life.  
Further, (2) if the Diagnostic Code under 
which the veteran is rated contains 
criteria necessary for entitlement to a 
higher disability rating that would not be 
satisfied by the veteran demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
that worsening has on the veteran's 
employment and daily life (such as a 
specific measurement or test result), the 
RO must provide at least general notice of 
that requirement to the veteran.  
Additionally, (3) the veteran must be 
notified that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
Diagnostic Codes (primarily Code 7336), 
which typically provide for a range in 
severity of a particular disability from 
noncompensable to as much as 100 percent 
(depending on the disability involved), 
based on the nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life.  The 
notice (4) must also provide examples of 
the types of medical and lay evidence that 
the veteran may submit (or ask the RO to 
obtain) that are relevant to establishing 
entitlement to increased compensation for 
the disability in question.

2.  Schedule a VA orthopedic examination 
to assess the current severity of the 
veteran's service-connected low back 
disability.  All symptoms should be 
described in detail; the examiner in this 
regard should identify any objective 
evidence of pain or functional loss due to 
pain associated with the service- 
connected disability.  The examiner should 
be requested to provide an opinion as to 
the extent that low back pain limits the 
veteran's functional ability.  The 
examiner should also be requested to 
determine whether, and to what extent, the 
low back exhibits weakened movement, 
excess fatigability, or incoordination.  
Finally, the examiner should comment on 
the effect of the low back disability on 
range of motion.  Range of motion 
measurements should be provided.  A 
rationale for all conclusions is 
necessary.  The claims folder, including 
all existing service medical records, must 
be made available to the examiner for 
review in conjunction with the 
examination.  In the report, the examiner 
must indicate whether the claims file was 
reviewed and identify the records on which 
he or she relied.

3.  After undertaking any development 
deemed necessary, the RO should forward 
the case to the Under Secretary for 
Benefits or the Director, Compensation and 
Pension Service, for consideration of the 
assignment of an extraschedular rating for 
the veteran's service-connected low back 
disability.

4.  If any benefit sought on appeal is not 
granted, the veteran and his 
representative should be issued a 
supplemental statement of the case that 
includes all pertinent laws and 
regulations and be afforded a reasonable 
opportunity to reply thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


